DETAILED ACTION
Amendment submitted March 29, 2021 has been considered by examiner. Claims 1-30 are pending. 


Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 

As to the Double Patenting rejection, the Applicant states that a Terminal Disclaimer was filed. However, the Terminal Disclaimer does not seem to be filed. As such, the rejection is maintained.

As to arguments towards Claim 1, the Applicant states that the cited art does not disclose “push, by the first processor, during execution of the query plan, the intermediate result from the first processor to a plurality of second processors in the query plan”. The Examiner respectfully disagrees.
	A query plan is a series of steps of how to execute a query. Weyerhaeuser [0028] discloses that “When the calculation engine 320 gets a request to execute a calculation scenario 315, it can first optimize the calculation scenario 315 using a rule based model optimizer 322. Examples for optimizations performed by the model optimizer can include "pushing down" filters…” The optimized calculation scenario is analogous to the query plan. 

	As for having “a plurality of second processors”, Weyerhaeuser [0026, 0028] discloses calculating to enable to execute queries in parallel, including sub-queries (which does not seem to be claimed). Haas [0029] discloses executing complex queries in parallel; Haas, at least at paragraph [0053], further discloses having “Query processors that run concurrent queries may operate in a multi-threaded fashion…”  
	The combination of Weyerhaeuser calculating how to execute queries in parallel, including sub-queries and Haas running concurrent queries on multiple processors discloses the above argued limitation.

	As for using Jones, it is used in order to show “wherein each of the one or more second processors store at least some of the plurality of intermediate results in a local cache that corresponds to that second processor.” Specifically, Jones (Col 4 ln 26-33) discloses at least storing intermediate results in a cache of a processor executing an algorithm. When combined with at least Haas’ multiple processor environment, the combination of Jones and Haas disclose the above argued limitation.

	Similar arguments for Claims 7, 14, 20 and 27 are presented and the explanation for that is found above.
No further specific arguments are presented.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10/831,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite broader limitations than the ‘781 Patent. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘781 Patent.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/086,328. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite broader limitations than the ‘328 Application by not excluding processing results in parallel. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘328 Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Hass et al (US Patent Application Publication 2011/0040744) and further in view of Jones (US Patent 8,074,210).

Claims 1, 14 and 27: Weyerhaeuser discloses a non-transitory medium, a method and a system comprising:
process, within a first processor, a set of data with a first operator of a query plan for a query to generate an intermediate result of the query plan [0028, 0034]. [See at least generating results, including intermediate results.]

push, by the first processor, during execution of the query plan, the intermediate result in the query plan for processing by a plurality of secondary operators within the plurality of second processors [0028]. [See at least pushing down intermediate results. For feature dealing with “plurality of second processors, see at least below rejection in view of Haas.]

	However, Weyerhaeuser alone does not explicitly disclose the rest of the limitations.

	Haas discloses:
plurality of second processors that generate a plurality of second results [0053]. [See at least processing queries (and generating results) on multiple processors.]

	Jones discloses: 
wherein each of the plurality of second processors store at least some of the plurality of intermediate results in a local cache that corresponds to that second processor (Col 4 ln 26-33). [See at least storing intermediate results in a cache of a processor executing an algorithm. Furthermore, the combination of Jones’ storing results in a cache of a processor with Haas’ having multiple processors, disclose the instant limitation because it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Haas with Jones in order to store data in each processor for faster data retrieval.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Haas and Jones. One would have been motivated to do so in order to store each result in a local processor in order for the operation to be more efficient without having “the intermediate results will be repeatedly written to memory and read back.”
Claims 2 and 15: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses store a final result to a disk storage within a storage platform [0033].
Claims 3 and 16: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses access the query plan for the set of data referenced by the query [0028].
	Claims 4, 17 and 28: Weyerhaeuser as modified discloses the medium, the method and the system of Claims 1, 14 and 27 and Haas further discloses wherein each of the first processor and the one or more second processors are decoupled from the disk storage [Fig. 1].
	Claims 5, 18 and 29: Weyerhaeuser as modified discloses the medium, the method and the system of Claims 1, 14 and 27 and Weyerhaeuser further discloses wherein the plurality of second results is generated without writing the intermediate result to the disk storage [0034]. [See at least results being stored in a view only for a particular query.]
	Claims 6, 19 and 30: Weyerhaeuser as modified discloses the medium, the method and the system of Claims 1, 14 and 27 and Weyerhaeuser further discloses wherein each of the plurality of secondary parallel execution processes the intermediate result with a different operation  [0026]. [See at least using different joins. Also see at least using split and merge operations.]
	Claims 8 and 21: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein the intermediate result comprises a plurality of rows of database data [0028, 0032]. [Results of a query operation are returned in various forms such as at least tables, which contain rows. Also, returning result in a row as opposed to any other form is considered designed choice of the result. Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser to provide a particular result as rows based at least on user preference for the result.]
Claims 9 and 22: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein each of the plurality of secondary operators are unique operators [0026]. [See at least using different joins. Also see at least using split and merge operations.]
	Claims 10 and 23: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein the intermediate result is not materialized [0034].
Claims 11 and 24: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses wherein the intermediate result generated by the first operators is not materialized to a temporary structure [0034].
	Claims 12 and 25: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Haas further discloses wherein the each of the first processor and second plurality of processors is coupled to the disk storage via a communications network [Fig. 1].
	Claims 13 and 26: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 and Weyerhaeuser further discloses receive the query for information stored in one or more databases [0029, 0034].


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Hass et al (US Patent Application Publication 2011/0040744) further in view of Jones (US Patent 8,074,210) and further in view of Burger et al (US Patent Application Publication 2012/0059817).

Claims 7 and 20: Weyerhaeuser as modified discloses the medium and method of Claims 1 and 14 but Weyerhaeuser does not explicitly disclose delay operation of at least one of the plurality of secondary parallel execution processes so as to coordinate timing among other secondary parallel execution processes of the plurality of secondary parallel execution processes.
However, Burger [0060-0061, 0098] discloses delaying portion of an execution plan. That means that at least operation of a secondary operator will be delayed.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Burger. One would have been motivated to do so in order to at least to “monitor workload performance” for optimal execution.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163